Citation Nr: 0334764	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-01 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral a 
bilateral foot disorder (metatarsalgia).

2.  Entitlement to service connection for a disability of the 
right lower extremity.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroenteritis.

4.  Entitlement to service connection for status post left 
inguinal hernia repair.

5.  Entitlement to the assignment of a compensable evaluation 
for bilateral sensorineural hearing loss (SNHL), on appeal 
from the initial grant of service connection.

6.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint and disc disease, L4-L5, 
currently rated 20 percent disabling, and on appeal from the 
initial grant of service connection.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO)

This case was remanded in February 2001.  Subsequently, the 
granted service connection for gastroesophageal reflux 
disorder (GERD).  This was explained in the April 2003 
supplemental statement of the case (SSOC).  The issue of 
service connection for gastroenteritis remains in appellate 
status.

The issues of service connection for status post left 
inguinal hernia repair and an increased rating for 
degenerative joint and disc disease L4- L5 will be addressed 
in the remand portion of this document.


FINDINGS OF FACT

1.  There is no current evidence of a bilateral foot 
disability manifested by metatarsalgia, or any residuals 
there of.

2.  There is no medical evidence of current disability of the 
right lower extremity.

3.  There is no medical evidence of current gastroenteritis.

4.  The veteran's bilateral hearing loss is manifested by 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.


CONCLUSIONS OF LAW

1.  A chronic bilateral foot disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A chronic right lower extremity disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Gastroenteritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

4.  The criteria for a compensable disability evaluation for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
April 2003 SSOC and a December 2001 letter from the RO to the 
veteran informed him of the evidence necessary to 
substantiate his claims.  The April 2003 SSOC also informed 
him of the evidence the VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  Also VA 
examinations and hearing have been conducted during the 
course of his appeal.  The Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, 7008, 
7009, 7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. Therefore, the Board finds that VA has 
met the requirements of the VCAA and adjudication of these 
claims is not prejudicial to the veteran.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

The enlistment examination was conducted in October 1988.  On 
examination, the lower extremities, feet, as well as, the 
gastrointestinal and musculoskeletal systems were considered 
normal.  

In February 1990, the veteran complained of nausea, vomiting 
and diarrhea.  The diagnosis was gastroenteritis.  He was 
evaluated later that month at a private clinic for recurring 
hematemesis.  The diagnosis was erosive esophagitis of 
unknown etiology.  In April and July 1990 the veteran 
received medical care for gastroenteritis.  An August 1990 
upper GI revealed no esophageal lesions or esophageal reflux.  
The gastric folds were normal.  The duodenal loop and folds 
were slightly enlarged.  

He complained of nausea and diarrhea in September 1991.  The 
diagnosis was rule out gastrointestinal.  In November 1991, 
while receiving medical care for a cut left finger, the 
veteran reported stomach tenderness and vomiting.  The 
examiner reported that was probably an adverse reaction to 
medication.  He was seen in March1992 for gastroenteritis.  

In August 1993, the veteran reported right leg pain for the 
previous week and a half.  The diagnosis was sore muscles.  
The record does not contain a separation examination.

A VA examination was conducted in September 1994.  The 
veteran reported his medical history.  He complaints included 
left leg and feet l pain.  On examination the digestive and 
musculoskeletal systems were considered normal.  Radiographic 
studies of the feet and left leg were normal.  An upper 
gastrointestinal series revealed a small hiatal hernia with 
no evidence of GERD.  The diagnoses included left leg 
condition, alleged, not found; metatarsalgia, alleged, 
currently asymptomatic; esophageal infection, by history, 
gastrointestinal series pending.  

At this examination, the veteran also reported left ear 
hearing loss.  The report reflects pure tone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

10
5
25
20
LEFT

5
10
15
40


The examiner reported that the average pure tone thresholds 
were 15 in the right ear and 17.5 for the left ear.  The 
speech recognition ability was 96 percent correct in each 
ear.  The right ear was considered within normal limits for 
VA rating purposes.  In the left ear, hearing was normal for 
rating purposes with a mild notched SNHL at 400 Hz.  

The veteran received treatment at private facilities for 
various disorders.  In September 1995, the veteran submitted 
articles regarding gastrointestinal disorders.  

In January 1998 the veteran received both VA and private 
medical care for dyspepsia and loose stools.  The private 
medical records show that the veteran reported his medical 
history and complained of epigastric pain.  An 
esophagogastroduodenoscopy (EGD) revealed mild erosive 
esophagitis with melanotic strain in the antrum of the 
stomach.  The diagnoses included hiatal hernia, GERD and 
chronic peptic acid disease. VA treatment records show he was 
hospitalized for GERD with Helicobacter pylori in February 
1998.

In June 1998, he received VA medical care for dyspepsia and 
loose stools.  

Private medical records dated in January 1999 shows that the 
veteran complained of diarrhea.  The veteran was still 
positive for H. pylori.  A sigmoidscopy examination was 
scheduled.  The follow up examination for gastritis was 
conducted in February 1999.  A flexible sigmoidscopy was 
negative.  The diagnostic assessment was irritable colon, 
questionable.  

A private EGD was conducted in January 2000.  The diagnoses 
were distal esophagitis, moderately severe, not acute; hiatal 
hernia and antral gastritis.  Nissen fundoplication was 
recommended.  Esophageal manometry was performed in May 2000.

A December 2001 private clinical record shows a diagnosis of 
inguinal hernia.  The veteran was also examined by a private 
physician for left groin pain.  The diagnosis was possible 
left hernia with history of repair.  

A VA examination was conducted in January 2002.  The veteran 
reported his medical history.  He also noted that he 
underwent endoscopic Nissen fundoplication a year previously.  
The impression was hiatal hernia with GERD, status, 
postoperative laparoscopic Nissen fundoplication procedure.  
The examiner opined that all of the veteran's abdominal 
complaints were associated with the service-connected hiatal 
hernia with GERD, status, postoperative laparoscopic Nissen 
fundoplication procedure.  

At this examination, the veteran also reported hearing loss.  
The report reflects pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
15
35
LEFT

10
10
10
40

The examiner reported that the average pure tone thresholds 
were 18 in each ear.  The speech recognition ability was 96 
percent correct in the right ear and 90 percent correct in 
the left ear.  The diagnosis was normal hearing except for 
bilateral mild SNHL at 400 Hz.  The examiner comments that 
hearing sensitivity through the speech range is within normal 
range.  Further, this loss should not affect the veteran's 
ability to communicate effectively under ideal hearing 
conditions.  

A VA examination was conducted in December 2002.  The veteran 
reported continuing abdominal problems.  The examiner 
concluded that the veteran's hiatal hernia started in 
service.  Further, his difficulty with swallowing food was a 
result of the surgical procedure to correct his GERD and 
hiatal hernia.  

A VA audiological examination was conducted in March 2003.  
The puretone thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
10
35
LEFT

5
10
5
35

The average pure tone threshold was 16 decibels in the right 
ear and 14 decibels in the left ear.  The speech recognition 
was 98 percent correct in the right ear and 94 percent 
correct in the left ear.  Acoustic imittance revealed normal 
tympanometry consistent with normal ear function in both 
ears.  The diagnosis was normal hearing except for bilateral 
mild SNHL at 400 Hz.  The examiner commented that there was 
not a significant change in hearing ability when compared to 
the 1994 VA examination.    

Hearings were held at the RO in May 1997 before a member of 
the Board and before a hearing officer in April 1998 and June 
1999.  Further, a videoconference was held in September 2000 
before the undersigned Veterans Law Judge.  The veteran 
reported his medical history as well as his current medical 
symptoms, which included deceased hearing, gastrointestinal 
problems, and pain lower extremities, and feet.  He indicated 
that these symptoms had their onset in service and continued 
to bother him.

Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The veteran's statements and testimony describing the 
symptoms of his disabilities and his treatment are considered 
competent evidence.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence 
does not reflect that the appellant currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise.

Right leg disability, gastroenteritis, and bilateral 
metatarsalgia

The service medical records do not show complaints of, 
treatment for, or diagnoses of, a bilateral foot disorder.  
Further post service examinations have failed to document a 
recognizable bilateral foot disorder.  VA physicians have 
listened to the veteran's complaints, reviewed the veteran's 
medical history and examined him; however, there are no 
reported diagnoses of a bilateral foot disorder.

In regard to the claimed disability of the right leg, service 
medical records do show treatment for sore muscles.  However, 
no chronic disability of the right leg was shown on the post 
service medical records.  

Concerning, gastroenteritis, the Board acknowledges the in-
service diagnoses regarding this disorder.  However, the post 
service records do not reflect diagnoses of this disorder.  
The veteran has been granted service connection for his 
currently diagnosed gastrointestinal disorders of GERD and 
hiatal hernia.  Additionally, the VA examiner in January 2002 
opined that that all of the veteran's abdominal complaints 
were associated with the service connected hiatal hernia with 
GERD, status, and postoperative laparoscopic Nissen 
fundoplication procedure.  

Without current medical evidence of a right leg disability, 
gastroenteritis, or bilateral metatarsalgia, there is no 
basis to grant service connection.  Accordingly, service 
connection for these claimed disorders is not warranted.  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt rule.  38 C.F.R. § 3.102 (2002).

Increased rating for bilateral hearing loss

Disability evaluations are administered under a Schedule for 
Rating Disabilities (Schedule), which is found in 38 C.F.R. 
Part 4 and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Id.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Under the Schedule, disability evaluations for bilateral 
hearing loss disability range from noncompensable to 100 
percent based on the degree of organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  

The evaluations derived from the schedule are intended to 
make allowance for improvement by hearing aids.  Hearing 
impairment will be evaluated solely on pure tone averages 
when either the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

During the course of this appeal, the criteria for rating 
hearing loss were revised, effective June 10, 1999. 64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  

The newly enacted 38 C.F.R. § 4.86 applies to exceptional 
patterns of hearing impairment.  Hereunder, (a) when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral. Each ear 
will be evaluated separately. Tables VI- VII are unchanged.

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.

The September 1994 VA audiological examination showed average 
pure tone thresholds 15 decibels in the right ear and 17.5 
decibels for the left ear with a speech recognition ability 
of 96 percent correct in each ear.  The March 2003 VA 
examination test results showed average pure tone thresholds 
of 16 decibels in the right ear and 14 decibels in the left 
ear with speech recognition of 98 percent correct in the 
right ear and 94 percent correct in the left ear.  The 
findings for both tests equate to Level I hearing loss in the 
each ear using Table VI.  This results in a noncompensable 
rating.  Diagnostic Code 6100.

The January 2002 VA audiological examination showed average 
pure tone thresholds 18 in each ear with speech recognition 
ability of 96 percent correct in the right ear and 90 percent 
correct in the left ear.  These results equated to Level I 
hearing loss in the right ear and Level II hearing loss in 
the left ear using Table VI.  These findings also result in a 
noncompensable rating.  Diagnostic Code 6100.

According to statements, and VA examination reports, the 
veteran has indicated that he has had hearing problems since 
service discharge.  Specifically, he has a hard time hearing 
at movies, listening on the telephone, and when there is 
background noise.  The Board has weighed the probative 
evidence of record, including the veteran statements.  
Although the veteran is competent to claim that his 
disability is worse, the audiometry examination reports are 
far more probative of the degree of his impairment than the 
lay opinion expressed by the veteran.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the Board 
finds that a higher rating is not warranted.   The current 0 
percent rating is the highest rating warranted for the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The evidence is not equipoise as to warrant the application 
of the benefit of the doubt rule.  38 C.F.R. § 3.102 (2002).


ORDER

Service connection for a disability of the right lower 
extremity is denied.

Service connection for a bilateral foot disorder 
(metatarsalgia) is denied.

Service connection for gastroenteritis is denied.

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss is denied.


REMAND

The most recent VA examination of the back was conducted in 
March 2003.  Following the examination the examiner indicated 
that the results of x-rays and an MRI were not available and 
an addendum would be added as soon as the x-rays were 
available.  It does not appear that the examiner had the 
opportunity to review the x-rays.  

A review of the statements of the case shows that the RO is 
evaluating in part the veteran's low back disability under 
Diagnostic code 5293, which provides for the evaluation of 
intervertebral disc syndrome.  In the most recent SSOC the RO 
provided the veteran with the criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 
including the September 2002 amendments.  However, since the 
issuance of the SSOC, the criteria for rating intervertebral 
disc syndrome under Diagnostic Code 5293 and disabilities of 
the spine were again amended in September 2003.   

Since the February 2001 Remand the veteran submitted private 
medical records, which included a May 1999 report indicating 
the presence of probable left inguinal hernia.  As such the 
Board if of the opinion that a current examination is 
warranted

Accordingly, the case is remanded for the following actions:

1.  Ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent. 

2.  The RO should forward the claims 
folder to the examiner who conducted the 
March 3, 2003 for an addendum (if 
unavailable to another VA physician).  
Request the examiner to review the x-rays 
and provide an addendum as was indicated 
in the March 3, 2003 examination report.  
If additional tests or examinations are 
desired by the examiner they should be 
conducted.

3.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders to determine the nature, 
severity and etiology of status post left 
inguinal hernia repair.  All appropriate 
tests and studies should be accomplished 
at this time.  It is requested that the 
examiner obtain a detailed clinical 
history.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  
Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
the status post left inguinal hernia 
repair shown at the time of the service 
entrance examination underwent a chronic 
increase in severity beyond natural 
progression during service.  A complete 
rational for any opinion expressed should 
be included in the report.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the remaining issues 
in appellate status, to include 
consideration of the revised rating 
criteria for intervertebral disc 
syndrome.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
includes the revised rating criteria for 
increased evaluations for intervertebral 
disc syndrome, and given an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




